DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mola (US 2012/0067362) in view of Sebastian et al. (US 2012/0103353).
Claims 1, 14, 15, and 19. Mola discloses a smokeless oral product comprising a permeable pouch containing smokeless material such as smokeless tobacco and/or one or more tobacco substitute materials. The pouch is capable of providing for the passage of saliva and other substances, such as tobacco constituents, into and out of the pouch. The pouch is generally rectangular in shape. A single piece of material is folded to form front and back surfaces to reduce the number of seams required. Side edges (first and 
Mola discloses that ultrasonic welding methods generate seams that are smaller, more precise, more visually appealing, and more comfortable in the mouth of the user than seams formed from heat-melt welding ([0032]). Mola does not explicitly disclose that the ultrasonically welded seams have a width that is within the range of 0.1 mm to 2 mm.
Sebastian et al. discloses a smokeless tobacco product made by ultrasonic bonding of nonwoven material. The width of the seals is about 2 mm (Abstract; [0059]; [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the width of the ultrasonically welded seams of Mola may be about 2 mm wide since Sebastian et al. discloses similar seams of that width in a smokeless tobacco product with seams made by ultrasonic bonding.

	Claims 16 and 17. Modified Mola discloses that the pouch is formed from viscose, a regenerated cellulose material. The pouch may comprise nonwoven material. A binder is used to facilitate bonding of the material (Mola [0009]; [0013]; [0028]) (Sebastian [0007] wherein Sebastian teaches that viscose is regenerated cellulose, also called rayon).
Claim 18. Modified Mola discloses that a binder may be used to facilitate bonding of the material. In some implementations, the binder may be any suitable 
Claims 20 and 22. Modified Mola discloses a tin 10 for containing a number of smokeless oral products therein. A typical tin 10 is comprised of plastic or metal top 12 and bottom 16 pieces (Sebastian Figure 2; [0021]-[0022]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the smokeless oral product of Mola may be packaged in a tin such as that taught by Sebastian for the marketing of snus products.
Claim 21. Modified Mola does not explicitly disclose that the plurality of smokeless oral products occupy at least 30% by volume of the interior volume of the tin 10, but does disclose that the number of tobacco portions 18 within the tin 10 can vary, and can be a number such as 10, 12, 15, 20, 25 or 30 (Sebastian [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the number of smokeless oral products contained in the tin may be selected so that at least 30% by volume of the interior of the tin is occupied by smokeless oral products.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US 2010/0059069) in view of Sebastian et al. (US 2012/0103353).
Claims 23 and 24. Boldrini discloses pouches of smokeless tobacco product manufactured on a machine comprising an intermittently rotatable dispensing disc (3) with peripheral cavities (4), a station (5) at which each cavity (4) is filled with a given quantity of tobacco equivalent to a single portion, a push rod mechanism (12) by which the portions of tobacco are ejected from each cavity (4) of the disc (3) at a transfer 
Boldrini does not explicitly disclose a container having a plurality of oral pouched snuff products contained in its interior space, or that the first and second elongated seals of the pouch have a width in the range from 0.1mm to 2mm.
Sebastian et al. discloses a smokeless tobacco product made by ultrasonic bonding of nonwoven material. The width of the seals is about 2 mm (Abstract; [0059]; [0078]). Sebastian et al. also discloses a tin 10 for containing a number of smokeless oral products therein. A typical tin 10 is comprised of plastic or metal top 12 and bottom 16 pieces (Sebastian Figure 2; [0021]-[0022]). 

Claim 25. Modified Boldrini discloses a process in which transverse sealing means 17 bonds the tubular envelope 15 transversely in such a manner as to form a continuous succession 101 of pouches 2, each containing a relative portion of tobacco, and the continuous succession 101 of pouches 2 is simultaneously directed toward cutting means 18 by which the succession 101 of pouches 2 is divided up into single units (Boldrini [0034]-[0036]; Figures 1 and 2).

Claims 1 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mola (US 2012/0067362) in view of Hansen et al. (US 2014/0311654).
Claims 1 and 26. Mola discloses a smokeless oral product comprising a permeable pouch containing smokeless material such as smokeless tobacco and/or one or more tobacco substitute materials. The pouch is capable of providing for the passage of saliva and other substances, such as tobacco constituents, into and out of the pouch. The pouch is generally rectangular in shape. A single piece of material is folded to form front and back surfaces to reduce the number of seams required. Side edges (first and second elongated seals) are bonded by a suitable method such as ultrasonic welding. A 
Mola discloses that ultrasonic welding methods generate seams that are smaller, more precise, more visually appealing, and more comfortable in the mouth of the user than seams formed from heat-melt welding ([0032]). Mola does not explicitly disclose that the ultrasonically welded seams have a width that is within the range of 0.1 mm to 1 mm.
Hansen et al. discloses a method for joining a first and second film web by ultrasonic welding. The seam width of the ultrasonically welded joint is 0.6-1.0 mm (Abstract; [0090]-[0096]).
Since Mola teaches that smaller seams are more precise, more visually appealing, and more comfortable in the mouth of the user (Mola [0032]), it would have been obvious to one of ordinary skill in the art to minimize the width of the ultrasonically welded seams. One of ordinary skill in the art would have recognized that welded seams having a width in the range 0.6-1.0 mm are known in the art, as taught by Hansen et al., and would be suitable for the product of Mola. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Boldrini (US 2010/0059069) in view of Sebastian et al. (US 2012/0103353) and Aurand (US 2017/0152064).
Claim 27. Boldrini in view of Sebastian et al. discloses the method of claim 25 but does not disclose that simultaneous ultrasonic welding and cutting occurs at one position. 
Aurand discloses an ultrasonic sealing tool including an anvil having upper and lower sealing surfaces and a horn having upper and lower sealing surfaces facing the upper and the lower sealing surfaces of the anvil, the ultrasonic sealing system delivering ultrasonic vibrations via at least one of said anvil and said horn to simultaneously create closure seals in each of two bags positioned between the anvil and the horn, and a cutting tool extendible between the upper and lower sealing surfaces of at least one of said anvil and said horn to sever the two bags (Claim 14).
Since Aurand teaches equipment which can simultaneously create an ultrasonic weld and a cut, it would have been obvious to one of ordinary skill in the art before the effective filing date that the transverse sealing means 17 and downstream cutting means of Boldrini can be replaced by the simultaneous sealing and cutting tool of Aurand in order to streamline the process of Boldrini by performing two steps at one location as taught by Aurand.

Response to Arguments
Applicant's arguments filed 10/12/20 have been fully considered but they are not persuasive. Applicant argues that the combination of Mola and Sebastian does not disclose that the ultrasonically welded seams have a width in the range of 0.1mm to 2mm. Applicant argues that Sebastian only refers to tobacco products having seals which extend along its length, in the longitudinal direction of the product, and thus does . 
Applicant’s arguments regarding claims 26 and 27 are addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747